DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grader et al. (US 5,479,695) in view of Askarinya et al. (US 2013/0335937) and Naito et al. (2008/0078474)
Regarding claim 1, Grader et al. (figures 25-26 and Col 10, lines 10-40) discloses a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see Col 10, lines 10-40); an inductor (254/264) arranged at least partially in the stack (see figures 25-26), the inductor comprising an electrically conductive coil structure (see figures 25-26), wound around a coil opening(see figures 25-26), and a magnetic core (261), wherein at least part of the magnetic core at least partially fills the coil opening (see figure 26); and wherein at least part of at least one of the coil structure and the magnetic core is configured as an inlay embedded in the stack (see figures 25-26); wherein the magnetic core comprises a plurality of separate magnetic bodies (see figure 26); 
Grader et al. discloses wherein the magnetic bodies are connected to one another so as to form an open magnetic path (see figure 26) with at least one non-magnetic gap (265) spacing of at least two of the magnetic bodies but does not expressly discloses wherein the spacing is at least 75 µm: and wherein the at least one non-magnetic gap either comprises an airgap or a gap filled with electrically insulating resin material.
Askarinya et al.(figures 5b/5c and para 0027) discloses at least one non-magnetic gap (265) spacing of at least two of the magnetic bodies is at least 75 µm.
Naito et al. (para 0060) provides a teaching wherein the non-magnetic gap (13) comprises a gap filled with electrically insulating resin material.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the non-magnetic gap comprises a gap filled with electrically insulating resin material.as taught by Naistoet al. to the inductive device of Grader et al. so has to allow for flux to be less sensitive to changes in current and temperature while also reducing the chances of a short circuiting occurring.
Regarding claim 2, Grader et al. (Col 5, lines 35-60) discloses wherein the magnetic core comprises a ferrite material.
Regarding claims 9-10, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, Grader et al. (figures 25-26 and Col 10, lines 10-40) discloses wherein the magnetic core comprises a magnetic post extending through the coil opening and further comprises a magnetic sheet extending laterally beyond the magnetic post and at least partially over the coil structure 
claim 17, Grader et al. (figures 25-26 and Col 10, lines 10-40) discloses wherein the component carrier is configured as a laminate-type component carrier.

3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smeys et al. (US 8,410,576) in view of Askarinya et al. (US 2013/0335937) and Naito et al. (2008/0078474).
	Regarding claim 18, Smeys et al.(figure 36d and Col 8, lines 5-40) 
a support body (110);a component carrier mounted on and/or in the support body, the component carrier including a stack having at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see Col 8, lines 5-20);an inductor arranged at least partially in the stack, the inductor including (126) an electrically conductive coil structure (see figure 36d), wound around a coil opening (see figure 36d) ,and a magnetic core (180), wherein at least part of the magnetic core at least partially fills the coil opening (see figure 36d); and wherein at least part of at least one of the coil structure and the magnetic core is configured as an inlay embedded in the stack (see figure 36d).
Smeys et al. does not expressly discloses wherein the magnetic bodies are connected to one another so as to form an open magnetic path with at least one non magnetic gap spacing at least two of the magnetic bodies by at least 75 µm; wherein the at least one non-magnetic gap comprises at least one of the group consisting of an airgap and a gap filled with electrically insulating resin material.
figures 5b/5c and para 0027) discloses wherein the magnetic bodies are connected to one another so as to form an open magnetic path with at least one non magnetic gap spacing at least two of the magnetic bodies by at least 75 µm.
Naito et al. (para 0060) provides a teaching wherein the non-magnetic gap (13) comprises a gap filled with electrically insulating resin material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the magnetic bodies are connected to one another so as to form an open magnetic path with at least one non magnetic gap spacing at least two of the magnetic bodies by at least 75 µm as taught by Askarinya et al. to the inductive device of Smeys et al. so as to allow higher values of mmf to be tolerated before saturation takes place while also reducing core losses which allows for higher 'Q' factor to be obtained.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the non-magnetic gap comprises a gap filled with electrically insulating resin material.as taught by Naistoet al. to the inductive device of Smeys et al. so has to allow for flux to be less sensitive to changes in current and temperature while also reducing the chances of a short circuiting occurring.





	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grader et al. (US 5,479,695) in view of Askarinya et al. (US 2013/0335937) and Naito et al. (2008/0078474) in further view of Takei et al. (JP 60189915).
Regarding claim 5, the modified inductive device of Grader et al. (figures 25-26 and Col 10, lines 10-40) discloses the magnetic bodies, except for the at least two of the magnetic bodies which form the open magnetic path, are connected to one another to form a closed magnetic path but does not expressly discloses core structure comprise at least one structure of magnetic paste.
Takei et al. (abstract and figure 2) discloses the core structure comprise at least one structure of magnetic paste (4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the core structure comprises magnetic paste as taught by Takei et al.  to the modified inductive device of Grader et al. so as to design the inductive device to have improved direct current superimposing characteristics.






Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grader et al. (US 5,479,695) in view of Askarinya et al. (US 2013/0335937) and Naito et al. (2008/0078474) in further view of Vadnais et al. (US 5,267,107).
Regarding claim 8, the modified inductive device of Grader et al. (figures 25-26 and Col 10, lines 10-40) disclose all the limitations as noted above but does not expressly discloses wherein a surface of at east part of the magnetic core has a roughness Ra of less than 4 µm.
Vadnais et al. (Col 3, lines 59-62) discloses wherein a surface of at
least part of the magnetic core has a roughness Ra of less than 4 µm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a surface of at least part of the magnetic core has a roughness Ra of less than 4 µm as taught by Vadnais et al. to the inductive device of Lee et al. so as to limit deterioration of  
high frequency magnetic properties.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837